N0j 29932

IN THE INTERMEDIATE COURT OF APPEALS

oF THE sTATE 0F HAwAfI

V.

 

s0L0M0N NALuNI, Defendant-Appe11anc

APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
(CIVIL NO. lRCO8-l-lO930)

ORDER DENYING MARCH l, 2010 MOTION TO DISMISS APPEAL
(By: Foley, Presiding Judge, Fujise and Leonard, JJ.)
Upon review of (1) Plaintiff-Appellee Citibank (South
Dakota) N.S.'s (Appellee Citibank) March 1, 2010 motion to
dismiss Defendant-Appellant So1omon NaluaH/s (Appellant NaluaUJ
appeal as untimely, (2) Appe1lant NaluaH/s March 8, 2010
memorandum in opposition to Appellee Citibank's March 1, 2010
motion to dismiss Appellant NaluaH/s appeal as untimely, and
(3) the record, it appears that Appellant NaluaHfs appeal from
the Honorab1e Christopher P. McKenzie's June 2, 2009 judgment and
May 26, 2009 order granting Appellee Citibank's motion for

summary judgment (the May 26, 2009 summary judgment order) is

timely under Rule 4(a)(3) of the Hawafi Rules of Appellate

Procedure (HRAP).

Appellant NaluaH.is appealing pursuant to Hawaii

Revised Statutes (HRS) § 641-1(a) (1993 & Supp. 2009).

\z ge m 92 aaa amz

GB`\L”-lj

Pursuant to HRS § 641-l(a) (1993), appeals are allowed in
civil matters from all final judgments, orders, or decrees
of circuit and district courts. In district court cases, a
judgment includes any order from which an appeal lies. §
final order means an order ending the proceeding, leaving
nothing further to be accomplished. When a written
judgment, order, or decree ends the litigation by fully
deciding all rights and liabilities of all parties, leaving
nothing further to be adjudicated, the judgment, order, or
decree is final and appealable.

Casumpang v. ILWU, Local 142, 91 HawaiU_425, 426, 984 P.2d 125l,

1252

omitted;

(1999)

(citations, internal quotation marks, and footnote

emphases added). The Supreme Court of HawaiU.

has promulgated separate rules governing civil procedure in
the district courts . DCRCP Rule 58 (1996), in
contrast to HRCP Rule 58, does not by its plain language
require that judgment be set forth on a "separate document."
Thus, the requirements set forth in Jenkins v. Cades
Schutte Fleming & Wright, 76 Hawaii l15, 869 P.2d 1334
(l994)], are not applicable to district court cases,
Consequently, an order that fully disposes of an action in
the district court may be final and appealable without the
entry of judgment on a separate document, as long as the
appealed order ends the litigation by fully deciding the
rights and liabilities of all parties and leaves nothing
further to be adjudicated. `

Id. at 427, 984 P.2d at 1253 (footnote and citation omitted).

The May 26, 2009 summary judgment order finally

determined all of the substantive issues in this case, leaving

nothing further to be accomplished with respect to substantive

issues.

Therefore, the May 26, 2009 summary judgment order is an

appealable final order pursuant to HRS § 641-1(a).

Pursuant to HRAP Rule 4(a)(3),l Appellee Citibank

1

provides:

Rule 4(a)(3) of the Hawaii Rules of Appellate Procedure (HRAP)

(3) Time to Appeal Affected by Post-Judgment Motions.
If any party files a timely motion for judgment as a matter
of law, to amend findings or make additional findings, for a
(continued...)

_2_

tolled the initial thirty-day time period under HRAP Rule 4(a)(1)
for filing a notice of appeal from the May 26, 2009 summary
judgment order when Appellee Citibank timely moved the district
court for an award of attorneys' fees and costs, The district
court resolved Appellee Citibank's motion for attorneys' fees and
costs when the district court entered the June 2, 2009 judgment,
which awarded attorneys' fees and costs in specific amounts to
Appellee Citibank. On July 1, 2009, Appellant NaluaH submitted
his notice of appeal from the June 2, 2009 judgment to the
district court for filing, which was within thirty days after
entry of the June 2, 2009 judgment, as HRAP Rule 4(a)(3)
requires. Despite that NaluaU.submitted his notice of appeal
from the June 2, 2009 judgment to the district court for filing
on July 1, 2009, the district court clerk file-stamped Appellant
NaluaH/s notice of appeal with the date July 6, 2009. 2
Nevertheless, the date on which a trial court receives a document
prevails over any subsequent file-stamped date on which the trial
court eventually files the document. §§§ Doe v. Doe, 98 HawaiH_
144, 15l, 44 P.3d l085, 1092 (2002). Therefore, Appellant

NaluaT/s July 1, 2009 notice of appeal is timely under HRAP

1(...continued)

new trial, to reconsider, alter or amend the judgment or
order, or for attorney's fees or costs, the time for filing
the notice of appeal is extended until 30 days after entry
of an order disposing of the motion; provided that the
failure to dispose of any motion by order entered upon the
record within 90 days after the date the motion was filed
shall constitute a denial of the motion.~

HRAP Rule 4(a)(3) (effective July 1, 2006) (emphasis added).

,_3_

Rule 4(a)(3), and we have jurisdiction over this appeal pursuant
to HRS § 641-1(a). Accordingly,
IT IS HEREBY ORDERED that Appellee Citibank's March 1,

2010 motion to dismiss Appellant NaluaH's appeal is denied.

DATED: Honolulu, HawaiUq April 26, 20lO.

;Z,M/J?/  
Presiding Judge
%¢v/Q

Associate Ju

 

associate J dge